         Case 1:17-cv-02351-BCM Document 67 Filed 12/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    JAMAL WILLIAMS,                                                                     12/8/2020
                Plaintiff,

         -against-                                     17-CV-2351 (BCM)

    AARON JOHNSON,                                     ORDER RE MOTION IN LIMINE

                Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The Court's Trial Scheduling Order required the parties to file "[a]ny motions in limine" by

November 20, 2020. (Dkt. No. 59.) On that date, defendant Johnson filed a motion (Dkt. No. 60)

seeking an order (a) dismissing plaintiff's claims for malicious prosecution and denial of the right

to a fair trial on the ground that plaintiff could not "establish that he received a favorable

termination" of the criminal case against him, see Def. Mem. of Law (Dkt. No. 62) at 1; and (b)

precluding plaintiff from "inquiring about any disciplinary histories, and/or civil rights actions

which have been filed against Defendant Johnson." Id. at 9.

        On December 2, 2020, after obtaining and reviewing the transcript of the state court

proceeding at which the criminal case was dismissed, defendant withdrew his motion insofar as it

sought the dismissal of plaintiff's malicious prosecution and fair trial claims. (Dkt. No. 64.) 1

        On December 4, 2020, in his opposition brief, plaintiff represented that he "does not intend

to introduce evidence of allegations that defendant Johnson engaged in other misconduct, and will

not seek to present evidence from any CCRB or IAB complaints or investigations, or the fact or

substance of other civil lawsuits." Pl. Mem. of Law (Dkt. No. 66) at 2. Plaintiff went on to state



1
  The transcript (Dkt. No. 65-1) reveals that the People moved "to dismiss the case because we
cannot prove it beyond a reasonable doubt. There is insufficient evidence from which to conclude
that the defendant exercised dominion or control over the firearm and marijuana that was recovered
during the execution of the search wanter [sic] in this case."
         Case 1:17-cv-02351-BCM Document 67 Filed 12/08/20 Page 2 of 2


that he "will be seeking" to "preclude or limit the defendant from introducing evidence of

plaintiff’s criminal history because, in part, a Fed. R. Evid. 402/403 balancing test favors the

preclusion of such collateral information." Id. Plaintiff added that "neither the individual defendant

nor other NYPD defense witnesses should be permitted to introduce commendations, promotions,

and other evidence that amplifies their positive history. Any claims or insinuations by defendant

or his witnesses as to their prior professional achievements and good citizenship would open the

door to evidence of prior wrongdoing to ensure that the Court is not misled." Id.

       Since defendant's limine motion, to the extent not withdrawn, is unopposed, it is

GRANTED. Plaintiff is precluded, at trial, from inquiring about any disciplinary history and/or

civil rights actions filed against defendant Johnson.

       To the extent plaintiff's opposition brief was intended as a cross-motion seeking a limine

order as to his criminal history (if any) or as to evidence concerning the "prior professional

achievements and good citizenship" of the defendant or other police witnesses, the motion is

DENIED as untimely. The Court further observes that, because the parties have elected a bench

trial, there is virtually "no potential for undue prejudice." Serby v. First Alert, Inc., 2015 WL

4494827, at *1 (E.D.N.Y. July 22, 2015); see also Thomas v. West, 2019 WL 1206696, at *2 n.1

(S.D.N.Y. Mar. 14, 2019) (noting that "in the context of a bench trial, the risk of prejudicing the

factfinder is dramatically lessened," and denying defendant's limine motion to exclude evidence of

plaintiff's punitive damages and defendant's financial condition).

Dated: New York, New York
       December 8, 2020                        SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge



                                                  2
